SOMERVILLE, J.
— 1. The juror Grimes was properly held to be incompetent, and the subject of challenge under the provisions of section 4883 of the present Code of 1876. The precise question, in legal effect, was settled in Jackson v. State, 74 Ala. 26, and again in Garrett v. State, 76 Ala. 18.
2. The jury in the present cause was organized under the act approved February 17, 1885 (Acts Ala. 1884-85, pp. 181-187), which is applicable to the county of Monroe. Under the provisions of this law (§ 10, p. 186), a defendant in a capital case is entitled to only twelve peremptory challenges, instead of twenty-one as under section 4879 of the present Code, 1876. In our opinion, there is nothing in the suggestion that the act is violative of Art. 4, § 2 of the present constitution of Alabama, which provides that “each law shall contain but one subject, which shall be clearly expressed in its title.” The act is entitled “An act to more effectually secure competent and well qualified jurors in the several counties of this State,” with the exception of certain named counties. There is obviously but one subject —the securing, by a better mode of organization, of competent and well qualified jurors.' Nor is there any obscurity, or want of clearness whatever, in the words by which it is sought to be expressed in the title.
The proper organization of petit juries necessarily embraces the subject of challenges, whether peremptory or for cause. The latter subject is naturally suggested by that expressed in the title of the present act, being but one of the usual details of such organizations. As said in *8Block v. State, 66 Ala. 493, the clause of the constitution under consideration “ is not violated by any legislative act having various details properly pertinent aud germane to one genera] subject.” The cases bearing on this subject are cited and fully reviewed in Ballentyne v. Wickersham, 75 Ala. 533, and are opposed to the contention of appellant. The Circuit Court did not err in limiting the appellant to twelve peremptory challenges.
3. It was unnecessary to produce the mortgage which the witness McClure incidentally referred to in his testimony. No attempt was made to prove its contents, or substance, the paper being merely collateral to the questions in issue. Nor was any one seeking to claim any right, title, or interest, under the provisions of the instrument, the reference to its existence being merely incidental. — 1 Greenl. Ev. § 89; Askew v. Steiner, 76 Ala. 218; Hames v. Brownlee, 71 Ala. 132.
The other exception is without merit, and is not insisted on by counsel.
We find no error in the record, and the judgment is affirmed'.